DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on March 23, 2022. Claims 1-8, 10-16, 18 and 19 are pending in the application and being examined herein.
Status of Objections and Rejections
The objection to the drawings has been withdrawn in view of Applicant's amendment.
The rejections of claims 9, 17 and 20 are obviated by Applicant's cancellation.
The rejection of claims 1-8, 10-16, 18 and 19 under 35 USC 112(b) as being indefinite is withdrawn in view of Applicant's amendment.
The rejection of claims 1-8, 10-16, 18 and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,009,479 in view of P. Kumar et al. (Sensors and Actuators, B, 202, 2014, pp. 404–409) is withdrawn in view of Applicant’s amendment. 
All other rejections from the previous office action are maintained and modified as necessitated by the amendment.

Claim Objections
Claim 10 objected to because of the following informalities:  
In claim 10 at line 9, the recitation “β-estradiol” should be amended to recite --17 β-estradiol-- for consistency with other incidences of the limitation.    Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “measuring device” in claims 1, 10, and 18. Examiner interprets the corresponding structure to be a voltage source and current monitor (para. [0030]) or equivalent thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Applicant has laid forth clear and specific definition for certain terms within the present specification, beginning at p. 4, [0018] to p. 5, [0022], and at p.7, [0034]. Where an explicit definition is provided by the applicant for a term, the explicit definition will control interpretation of the term as it is used in the claim. MPEP §2111.01(IV)(A)


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (US 2014/0005068) (provided in Applicant’s IDS of December 11, 2019) in view of Liu (WO2015/183792A1) and further in view of P. Kumar et al. (Sensors and Actuators, B, 202, 2014, pp. 404–409).

Regarding 1, Das teaches a detection system (para. [0004], detection systems for electrochemically detecting a protein analyte), the system comprising: 
a sensor that includes a substrate (Fig. 1, showing sensor, substrate, para. [0086], plurality of electrodes arrayed on a substrate, paras. [0009], [0049]-[0053]),
 a working electrode formed on a surface of the substrate (working electrode is fbracated electrode on chip, para. [0079]); 
a counter electrode (a three electrode system (one reference, one sample (or working) and one counter electrode, para. [0076]) 
 para. [0076] and therefore fails to teach wherein the counter electrode is formed on the surface of the substrate. Das teaches a dielectric layer covering a portion of the working electrode and defining an aperture exposing other portions of the working electrode (covered with a layer of SiO.sub.2; 5 .mu.m openings are then etched through this top layer to expose a circular section of Au, para. [0026])  and therefore fails to teach wherein the dielectric layer covers a portion of the counter electrode and defining an aperture exposing other portions of the counter electrode. 
Liu teaches a sensor for detection of an analyte comprising a biosensor that includes sensor 10 is a three-electrode sensor including a counter electrode 12, a working electrode 14, and a reference electrode 16 that are formed on a surface of a substrate. A dielectric layer 40 covers a portion of the working electrode 12, counter electrode 14 and reference electrode 16. The dielectric layer 40 includes an aperture 20 that defines a detection region of the working electrode 12, counter electrode 14, and reference electrode 16, which is exposed to samples containing one or more analytes of interest to be detected. A receptor(s) for at least one analyte of interest can be functionalized or chemically (paras. [0006], [0018]). Liu teaches the biosensors described herein can provide a single use, disposable, and cost effective means for simple point-of-care, real time assessment of analytes in biological samples (para. [0017]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have adapted the configuration of having both a working electrode and counter electrode on the same substrate wherein the dielectric layer 
Das teaches an antibody functionalized or chemically functionalized to a surface of the exposed portion of the working electrode (antibodies, para. [0057], The antibody can be attached directly to a selected functional group on the linker in some embodiments, para. [0059], an electrode comprising a linker on its surface, wherein the linker is attached to an antibody, para. [0004], anti CA-125 antibody or anti Human Serum Albumin (HSA) antibody, para. [0027]). Das teaches a litany of analyte proteins (para. [0010]) including estrogen receptors (para. [0073]) and antibodies, (para. [0043]). Das fails to specifically teach wherein antibody is an anti-estrogen receptor. 
Kumar teaches an immunosensor for quantitative detection of breast cancer antigen estrogen receptor α (analyte protein) via conjugation with anti-ERα antibody by complexing of CdSSe/ZnS core–shell QDs with anti-ERα antibody (abstract, p.405, left column, first paragraph). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the antibody in the device of Das an anti-ERα antibody as taught by Kumar, because Das is generic with respect to the type of antibody that can be immobilized to the working electrode and one would be motivated to use the appropriate antibody for detection of the desired analyte such as alpha estrogen receptor for monitoring breast cancer. One having ordinary skill in the art 
Das teaches a redox solution that is applied to working electrode (2.5 mM K.sub.3[Fe(CN).sub.6], 2.5 mM K.sub.2[Fe(CN).sub.6], para. [0091]), and 
a measuring device for applying voltage potentials to the working electrode and counter electrode and measuring the current flow between the working electrode and counter electrode (Electrochemical experiments were carried out using a Bioanalytical Systems Epsilon potentiostat with a three-electrode system, Cyclic voltammetry (CV) was obtained with a scan rate of 100 mV/s and differential pulse voltammetry (DPV) signals were obtained with a potential step of 5 mV, pulse amplitude of 50 mV, pulse with 50 ms, and a pulse period of 100 ms. Signal changes corresponding to target protein binding to the antibody, para. [0091], Fig. 1D).
The preamble “for detecting 17 β-estradiol levels in a sample” and the limitations “the anti-estrogen receptor selectively binding to 17 β-estradiol in a sample and the 17 β-estradiol once bound being detectable by measuring the current flow between the working electrode and counter electrode” and “for determining the quantity of 17 β-estradiol in the sample bound to the anti-estrogen receptor” are recitations of intended use. An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) 
The limitation “wherein the sample comprises urine or tap water” is the article worked upon. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.

Regarding claim 2, Modified Das teaches wherein the working electrode and the counter electrode comprise metalized films (Liu, para. [0045], metalized films).

Regarding claim 3, Modified Das teaches wherein the working electrode and counter electrode independently comprise gold, platinum, palladium, silver, carbon, alloys thereof, and composites thereof (Das, gold working electrode, para. [0026], platinum auxillary electrode, para. [0076]).

Regarding claim 4, Modified Das teaches wherein the metalized films are provided on the surface of the substrate (Liu, para. [0045], metalized films, para. [0018], electrodes on substrate). The Applicant is advised that the limitations “by sputtering or coating the films on the surface and wherein the working electrode and the counter electrode are formed using laser ablation to define the dimensions of the working electrode and the counter electrode” are product-by-process limitations. Due to 

Regarding claim 5, Das teaches wherein the redox solution comprises potassium ferrocyanide/potassium ferricyanide solution (2.5 mM K.sub.3[Fe(CN).sub.6], 2.5 mM K.sub.2[Fe(CN).sub.6], para. [0091]).

Regarding claim 6, Modified Das teaches further comprising a reference electrode on the surface of the substrate, the dielectric covering a portion of the reference electrode (Liu, reference electrode on substrate, dielectric covering portion of reference electrode, para. [0018]).

Regarding claim 7, Modified Das teaches the anti-estrogen receptor being chemically functionalized to the surface of the working electrode coated with a 3-mercaptopropionic acid (MPA) monolayer (Das, para. [0012], linker is mercapto propionic acid).

Regarding claim 8, Modified Das teaches wherein the anti-estrogen receptor comprises an α-estrogen antibody (Kumar, anti-ERα antibody, abstract, p.405, left column, first paragraph). 


Regarding claim 10, Das teaches a detection system (para. [0004], detection systems for electrochemically detecting a protein analyte), the system comprising: 
a sensor that includes a substrate (Fig. 1, showing sensor, substrate, para. [0086], plurality of electrodes arrayed on a substrate, paras. [0009], [0049]-[0053]),
 a working electrode formed on a surface of the substrate (working electrode is fbracated electrode on chip, para. [0079]); 
a counter electrode (a three electrode system (one reference, one sample (or working) and one counter electrode, para. [0076]) 
Das teaches wherein the counter electrode may be a platinum wire auxiliary electrode, para. [0076] and therefore fails to teach wherein the counter electrode is formed on the surface of the substrate. Das teaches a dielectric layer covering a portion of the working electrode and defining an aperture exposing other portions of the working electrode (covered with a layer of SiO.sub.2; 5 .mu.m openings are then etched through this top layer to expose a circular section of Au, para. [0026])  and therefore fails to teach wherein the dielectric layer covers a portion of the counter electrode and defining an aperture exposing other portions of the counter electrode. 
Liu teaches a sensor for detection of an analyte comprising a biosensor that includes sensor 10 is a three-electrode sensor including a counter electrode 12, a working electrode 14, and a reference electrode 16 that are formed on a surface of a substrate. A dielectric layer 40 covers a portion of the working electrode 12, counter electrode 14 and reference electrode 16. The dielectric layer 40 includes an aperture 20 that defines a detection region of the working electrode 12, counter electrode 14, and (paras. [0006], [0018]). Liu teaches the biosensors described herein can provide a single use, disposable, and cost effective means for simple point-of-care, real time assessment of analytes in biological samples (para. [0017]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have adapted the configuration of having both a working electrode and counter electrode on the same substrate wherein the dielectric layer covers the working and counter electrode and defines apertures to expose both as taught by Liu into the detection system described by Das as this would allow for the detection system to provide a single use, disposable, and cost effective means for simple point-of-care, real time assessment of analytes in biological samples.
Das teaches an antibody functionalized or chemically functionalized to a surface of the exposed portion of the working electrode (antibodies, para. [0057], The antibody can be attached directly to a selected functional group on the linker in some embodiments, para. [0059], an electrode comprising a linker on its surface, wherein the linker is attached to an antibody, para. [0004], anti CA-125 antibody or anti Human Serum Albumin (HSA) antibody, para. [0027]). Das teaches a litany of analyte proteins (para. [0010]) including estrogen receptors (para. [0073]) and antibodies, (para. [0043]). Das fails to specifically teach wherein antibody is an anti-estrogen receptor. 
 (abstract, p.405, left column, first paragraph). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the antibody in the device of Das an anti-ERα antibody as taught by Kumar, because Das is generic with respect to the type of antibody that can be immobilized to the working electrode and one would be motivated to use the appropriate antibody for detection of the desired analyte such as alpha estrogen receptor for monitoring breast cancer. One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because both Das and Kumar are similarly drawn to detection of analyte bound to an antibody immobilized to a solid support. 
Das teaches an equimolar potassium ferrocyanide/potassium ferricyanide redox solution that is applied to the working electrode (Electrochemical signals were measured in a 10 mM phosphate buffer solution (pH 7) containing 2.5 mM K.sub.3[Fe(CN).sub.6], 2.5 mM K.sub.2[Fe(CN).sub.6], and 0.1 M KCl, para. [0091]), and 
a measuring device for applying voltage potentials to the working electrode and counter electrode and measuring the current flow between the working electrode and counter electrode (Electrochemical experiments were carried out using a Bioanalytical Systems Epsilon potentiostat with a three-electrode system, Cyclic voltammetry (CV) was obtained with a scan rate of 100 mV/s and differential pulse voltammetry (DPV) signals were obtained with a potential step of 5 mV, pulse amplitude of 50 mV, pulse with 50 ms, and a pulse period of 100 ms. Signal changes corresponding to target protein binding to the antibody, para. [0091], Fig. 1D).
The preamble “for detecting 17 β-estradiol levels in a sample” and the limitations “the anti-estrogen receptor selectively binding to 17 β-estradiol in a sample and the 17 β-estradiol once bound being detectable by measuring the current flow between the working electrode and counter electrode” and “for determining the quantity of 17 β-estradiol in the sample bound to the anti-estrogen receptor” are recitations of intended use. An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Das is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Modified Das teaches a detection system comprising a three electrode system with an anti-estrogen alpha antibody identical to that as claimed and therefore would be capable being used for detecting estradiol.  
The limitation “wherein the sample comprises urine or tap water” is the article worked upon. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.


Regarding claim 11, Modified Das teaches wherein the working electrode and the counter electrode comprise metalized films (Liu, para. [0045], metalized films).

Regarding claim 12, Modified Das teaches wherein the working electrode and counter electrode independently comprise gold, platinum, palladium, silver, carbon, alloys thereof, and composites thereof (Das, gold working electrode, para. [0026], platinum auxillary electrode, para. [0076]).

Regarding claim 13, Modified Das teaches wherein the metalized films are provided on the surface of the substrate (Liu, para. [0045], metalized films). The Applicant is advised that the limitations “by sputtering or coating the films on the surface and wherein the working electrode and the counter electrode are formed using laser ablation to define the dimensions of the working electrode and the counter electrode” are product-by-process limitations. Due to the lack of claiming specific conditions of the process limitations, the process limitation does not imply or require any additional structural limitation beyond that which has already been claimed.  Therefore, there does not appear to be any difference between the apparatus as claimed and the prior art of Modified Das.

Regarding claim 14, Modified Das teaches further comprising a reference electrode on the surface of the substrate, the dielectric covering a portion of the reference electrode (Liu, reference electrode on substrate, dielectric covering portion of reference electrode, para. [0018]).

Regarding claim 15, Modified Das teaches the anti-estrogen receptor being chemically functionalized to the surface of the working electrode coated with a 3-mercaptopropionic acid (MPA) monolayer (Das, para. [0012], linker is mercapto propionic acid).

Regarding claim 16, Modified Das teaches wherein the anti-estrogen receptor comprises an α-estrogen antibody (Kumar, anti-ERα antibody, abstract, p.405, left column, first paragraph). 

Regarding claim 18, Das teaches a detection system (para. [0004], detection systems for electrochemically detecting a protein analyte), the system comprising: 
a sensor that includes a substrate (Fig. 1, showing sensor, substrate, para. [0086], plurality of electrodes arrayed on a substrate, paras. [0009], [0049]-[0053]),
 a working electrode formed on a surface of the substrate (working electrode is fbracated electrode on chip, para. [0079]); 
a counter electrode (a three electrode system (one reference, one sample (or working) and one counter electrode, para. [0076]) 
Das teaches wherein the counter electrode may be a platinum wire auxiliary electrode, para. [0076] and therefore fails to teach wherein the counter electrode is formed on the surface of the substrate. Das teaches a dielectric layer covering a portion of the working electrode and defining an aperture exposing other portions of the working electrode (covered with a layer of SiO.sub.2; 5 .mu.m openings are then etched through this top layer to expose a circular section of Au, para. [0026])  and therefore fails to teach wherein the dielectric layer covers a portion of the counter electrode and defining an aperture exposing other portions of the counter electrode. 
Liu teaches a sensor for detection of an analyte comprising a biosensor that includes sensor 10 is a three-electrode sensor including a counter electrode 12, a working electrode 14, and a reference electrode 16 that are formed on a surface of a substrate. A dielectric layer 40 covers a portion of the working electrode 12, counter electrode 14 and reference electrode 16. The dielectric layer 40 includes an aperture 20 that defines a detection region of the working electrode 12, counter electrode 14, and reference electrode 16, which is exposed to samples containing one or more analytes of interest to be detected. A receptor(s) for at least one analyte of interest can be functionalized or chemically (paras. [0006], [0018]). Liu teaches the biosensors described herein can provide a single use, disposable, and cost effective means for simple point-of-care, real time assessment of analytes in biological samples (para. [0017]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have adapted the configuration of having both a working electrode and counter electrode on the same substrate wherein the dielectric layer covers the working and counter electrode and defines apertures to expose both as taught by Liu into the detection system described by Das as this would allow for the detection system to provide a single use, disposable, and cost effective means for simple point-of-care, real time assessment of analytes in biological samples.
(antibodies, para. [0057], The antibody can be attached directly to a selected functional group on the linker in some embodiments, para. [0059], an electrode comprising a linker on its surface, wherein the linker is attached to an antibody, para. [0004], anti CA-125 antibody or anti Human Serum Albumin (HSA) antibody, para. [0027]). Das teaches a litany of analyte proteins (para. [0010]) including estrogen receptors (para. [0073]) and antibodies, (para. [0043]). Das fails to specifically teach wherein antibody is an α-estrogen antibody. 
Kumar teaches an immunosensor for quantitative detection of breast cancer antigen estrogen receptor α (analyte protein) via conjugation with anti-ERα antibody by complexing of CdSSe/ZnS core–shell QDs with anti-ERα antibody (abstract, p.405, left column, first paragraph). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the antibody in the device of Das an anti-ERα antibody as taught by Kumar, because Das is generic with respect to the type of antibody that can be immobilized to the working electrode and one would be motivated to use the appropriate antibody for detection of the desired analyte such as alpha estrogen receptor for monitoring breast cancer. One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because both Das and Kumar are similarly drawn to detection of analyte bound to an antibody immobilized to a solid support. 
(Electrochemical signals were measured in a 10 mM phosphate buffer solution (pH 7) containing 2.5 mM K.sub.3[Fe(CN).sub.6], 2.5 mM K.sub.2[Fe(CN).sub.6], and 0.1 M KCl, para. [0091]), and 
a measuring device for applying voltage potentials to the working electrode and counter electrode and measuring the current flow between the working electrode and counter electrode (Electrochemical experiments were carried out using a Bioanalytical Systems Epsilon potentiostat with a three-electrode system, Cyclic voltammetry (CV) was obtained with a scan rate of 100 mV/s and differential pulse voltammetry (DPV) signals were obtained with a potential step of 5 mV, pulse amplitude of 50 mV, pulse with 50 ms, and a pulse period of 100 ms. Signal changes corresponding to target protein binding to the antibody, para. [0091], Fig. 1D).
The preamble “for detecting 17 β-estradiol levels in a sample” and the limitations “the anti-estrogen receptor selectively binding to 17 β-estradiol in a sample and the 17 β-estradiol once bound being detectable by measuring the current flow between the working electrode and counter electrode” and “for determining the quantity of 17 β-estradiol in the sample bound to the anti-estrogen receptor” are recitations of intended use. An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) 
The limitation “wherein the sample comprises urine or tap water” is the article worked upon. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.


Regarding claim 19, Modified Das teaches wherein the working electrode and the counter electrode comprise metalized films (Liu, para. [0045], metalized films), the metalized films are provided on the surface of the substrate (Liu, electrodes are on the substrate, para. [0018]). The Applicant is advised that the limitations “by sputtering or coating the films on the surface and wherein the working electrode and the counter electrode are formed using laser ablation to define the dimensions of the working electrode and the counter electrode” are product-by-process limitations. Due to the lack of claiming specific conditions of the process limitations, the process limitation does not imply or require any additional structural limitation beyond that which has already been claimed.  Therefore, there does not appear to be any difference between the apparatus as claimed and the prior art of Modified Das.




Response to Arguments
In the arguments presented on pages 10-12 of the amendment, the applicant argues that Das merely discloses that a protein analyte can be a biomarker for disease, disorder or condition and can include estrogen receptors (para. [0072]) but does not teach that the analyte can be 17 β-estradiol. Applicant asserts that Liu does not teach a receptor can be on that binds to 17 β-estradiol as claimed. 
Examiner respectfully disagrees. Neither Das nor Liu is relied upon for the teaching of an anti-estrogen receptor. Prior art Kumar is relied for such a teaching. Additionally, the analyte is not positively recited as an element of the claimed system. 
In the arguments presented on page 12 of the amendment, the applicant argues that Kumar uses anti-ERα antibody to quantitate estrogen receptor alpha protein, a breast cancer antigen in tissue samples, pg. 405, 409, whereas the present invention detects 17 β-estradiol a form of estrogen in water or urine. Applicant asserts that Kumar does not teach that there would be any reason to estrogen receptor alpha protein in urine or tap water or that the anti-ERα antibody used therein could be used to detect 17 β-estradiol in tap water or urine. Applicant asserts Kumar et al. use the anti-ERa antibody therein to quantitate estrogen receptor alpha protein, a breast cancer antigen, in tissue samples. There is nothing in the cited references that would suggest that the 17 p-estradiol, as opposed to estrogen receptor alpha protein, should be detected, let alone that 17 p-estradiol should be detected in urine or tap water as opposed to tissue samples.
 (abstract, p.405, left column, first paragraph). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the antibody in the device of Das an anti-ERα antibody as taught by Kumar, because Das is generic with respect to the type of antibody that can be immobilized to the working electrode and one would be motivated to use the appropriate antibody for detection of the desired analyte such as alpha estrogen receptor for monitoring breast cancer. One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because both Das and Kumar are similarly drawn to detection of analyte bound to an antibody immobilized to a solid support. 

Examiner respectfully disagrees. Ex Parte Bruck is not a precedential opinion. Moreover, the instant claims differ from the claims of Ex Parte Bruck. In the instant claims, the sample and target analyte have not been positively recited as an element of the claims. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The apparatus of Modified Das is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Modified Das teaches a detection system comprising a three electrode system with an anti-estrogen alpha antibody identical to that as claimed and therefore would be capable being used for detecting estradiol.  The sample and target analyte do not result in a structural difference between the claimed invention and prior art. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699